DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/009073, filed on 08 March 2018.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 7, “a dry state” should be “the dry state”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa et al (US 6342047).
Regarding claim 1, Urakawa discloses an indwelling catheter (6; Fig. 1) that has different properties in a dry state at 25°C, a wet condition in warm water at 37°C, and an indwelling condition in warm water at 37°C (Col. 6:39-65). Urakawa is silent regarding “a maximum value of a catheter repulsive force in a dry state at 25° C. is in a range of 0.10 N or more; a maximum value of a catheter repulsive force when immersed in warm water at 37° C. is in a range of 0.01 to 0.25 N; a ratio of the maximum value of the catheter repulsive force in a dry state at 25° C. to the maximum value of the catheter repulsive force when immersed in warm water at 37° C. is in a range of 3.5:1 or more; and the maximum value of the catheter repulsive force when immersed in warm water at 37° C. is in a range of 0.027 N or less after 5 minutes from indwelling.” However, the instant specification discloses that the claimed catheter repulsion forces are a result of a weight ratio between diisocyanate and polyglycol in the polyurethane resin (instant ¶0091-0094), where the diisocyanate is 4,4′-diphenylmethane diisocyanate, the resin further comprises a diol in the form of 1,4-butanediol, and the polyglycol is polycaprolactone glycol or polytetramethylene glycol (instant ¶0075). Urakawa discloses that the catheter comprises 4,4′-diphenylmethane diisocyanate (Col. 8:43-56), 1,4-butanediol (Col. 8:43-56), polycaprolactone glycol (Col. 8:59-67). Urakawa further teaches similar molecular weights and weight compositions (Col. 8:59-67 – e.g. polycaprolactone glycol with a molecular weight of 550 and a weight composition of 37%) as those disclosed by the instant specification (instant Table 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Urakawa to have a maximum value of a catheter repulsive force in a dry state, a wet state, and an immersed state as claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Urakawa would not operate differently with the disclosed ratios of components for the polyurethane resin to result in the claimed catheter repulsive forces and since the catheter is intended to be an indwelling catheter with dynamic properties based on a dry state, a wet state, and an indwelling state the device would function appropriately having the claimed properties. Further, applicant places no criticality on the range claimed, and instead the claimed range is a result of routine experimentation and optimization of the polyurethane composition (instant Tables 1 and 2).
Regarding claim 2, Urakawa discloses:
The indwelling catheter (6) according to claim 1, wherein: the indwelling catheter (6) contains a polyurethane resin (Col. 3:27-44); the polyurethane resin contains a diisocyanate (Col. 3:32), a diol chain extending agent (Col. 3:32), and a polyglycol (Col. 3:32); and the polyurethane resin contains a hard segment (Col. 5:41-43).
Urakawa makes obvious all of the elements of the claim but is silent regarding “a weight ratio of the diisocyanate to the polyglycol is in a range of 0.99:1 to 1.36:1; and wherein an average chain length of the hard segment is in a range of 1.00 to 3.01.” Examiner notes that the term “average chain length” is being interpreted as a term with a special definition based on the Formula 3 of instant specification ¶0066-0074. Urakawa further teaches similar molecular weights and weight compositions (Col. 8:59-67 – e.g. polycaprolactone glycol with a molecular weight of 550 and a weight composition of 37%) as those disclosed by the instant specification (instant Table 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Urakawa to have a weight ratio and average chain length as claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Urakawa would not operate differently with the disclosed ratio and average chain length and since the catheter is intended to be an indwelling catheter with dynamic properties based on a dry state, a wet state, and an indwelling state the device would function appropriately having the claimed properties. Further, applicant places no criticality on the range claimed, and instead the claimed range is a result of routine experimentation and optimization of the polyurethane composition (instant Tables 1 and 2).
Regarding claim 3, Urakawa discloses:
The indwelling catheter (6) according to claim 2, wherein: the diisocyanate is an aromatic diisocyanate (Col. 8:43-56); the diol chain extending agent is an aliphatic diol (Col. 8:43-56); and the polyglycol is an aromatic polyglycol or an aliphatic polyglycol (Col. 8:59-67 – the polyglycol is polycaprolactone glycol which is an aliphatic polyglycol).
Regarding claim 4, Urakawa discloses:
The indwelling catheter (6) according to claim 3, wherein: the aromatic diisocyanate is 4,4′-diphenylmethane diisocyanate (Col. 8:43-56); the aliphatic diol is 1,4-butanediol (Col. 8:43-56); and the aliphatic polyglycol is polycaprolactone glycol or polytetramethylene glycol (Col. 8:59-67).
Regarding claim 5, Urakawa discloses the indwelling catheter according to claim 2, wherein it would obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Urakawa to have an average chain length of the hard segment is in a range of 1.00 to 2.30 as detailed in the rejection of claim 2 because it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Regarding claim 6, Urakawa discloses the indwelling catheter according to claim 2, wherein it would obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Urakawa to have an average chain length of the hard segment is in a range of 1.00 to 1.80 as detailed in the rejection of claim 2 because it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Regarding claim 7, Urakawa discloses:
The indwelling catheter (6) according to claim 2, wherein the polyurethane resin contains a soft segment (Col. 8:45-51).
Regarding claim 9, Urakawa discloses:
The indwelling catheter (6) according to claim 1, comprising a polyurethane resin (Col. 3:27-44), wherein: the polyurethane resin comprises (1) an aromatic diisocyanate (Col. 8:43-56), (2) an aliphatic diol (Col. 8:43-56), and (3) an aromatic polyglycol or an aliphatic polyglycol (Col. 8:59-67 – the polyglycol is polycaprolactone glycol which is an aliphatic polyglycol); and the polyurethane resin contains a hard segment (Col. 5:41-43). 
Urakawa makes obvious all of the elements of the claim but is silent regarding “a weight ratio of the aromatic diisocyanate to the aromatic polyglycol or the aliphatic polyglycol is in a range of 0.99:1 to 1.36:1; wherein an average chain length of the hard segment is in a range of 1.00 to 3.01.” Examiner notes that the term “average chain length” is being interpreted as a term with a special definition based on the Formula 3 of instant specification ¶0066-0074. Urakawa further teaches similar molecular weights and weight compositions (Col. 8:59-67 – e.g. polycaprolactone glycol with a molecular weight of 550 and a weight composition of 37%) as those disclosed by the instant specification (instant Table 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Urakawa to have a weight ratio and average chain length as claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Urakawa would not operate differently with the disclosed ratio and average chain length and since the catheter is intended to be an indwelling catheter with dynamic properties based on a dry state, a wet state, and an indwelling state the device would function appropriately having the claimed properties. Further, applicant places no criticality on the range claimed, and instead the claimed range is a result of routine experimentation and optimization of the polyurethane composition (instant Tables 1 and 2).
Regarding claim 10, Urakawa discloses:
The indwelling catheter (6) according to claim 2, wherein the diol chain extending agent includes 1,4-butanediol, ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, or 1,6-hexanediol (Col. 8:43-56 – the diol is 1,4-butanediol).
Regarding claim 11, Urakawa discloses:
A method of using the indwelling catheter (6) of claim 1, comprising: inserting the indwelling catheter (6) into a blood vessel (Col. 2:20-25), allowing the indwelling catheter (6) to soften after indwelling in the blood vessel (Col. 2:49-50), and conforming the indwelling catheter (6) to a shape in a direction in which the blood vessel runs (Fig. 2; Col. 7:17-33 – the catheter conforms to a shape depending on the forces surrounding it, including if in a blood vessel).
Regarding claim 12, Urakawa discloses:
An indwelling catheter (6; Fig. 1), comprising a polyurethane resin (Col. 3:27-44), wherein: the polyurethane resin comprises (1) an aromatic diisocyanate (Col. 8:43-56), (2) an aliphatic diol (Col. 8:43-56), and (3) an aromatic polyglycol or an aliphatic polyglycol (Col. 8:59-67 – the polyglycol is polycaprolactone glycol which is an aliphatic polyglycol); and the polyurethane resin contains a hard segment (Col. 5:41-43). 
Urakawa makes obvious all of the elements of the claim but is silent regarding “a weight ratio of the aromatic diisocyanate to the aromatic polyglycol or the aliphatic polyglycol is in a range of 0.99:1 to 1.36:1; wherein an average chain length of the hard segment is in a range of 1.00 to 3.01.” Examiner notes that the term “average chain length” is being interpreted as a term with a special definition based on the Formula 3 of instant specification ¶0066-0074. Urakawa further teaches similar molecular weights and weight compositions (Col. 8:59-67 – e.g. polycaprolactone glycol with a molecular weight of 550 and a weight composition of 37%) as those disclosed by the instant specification (instant Table 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Urakawa to have a weight ratio and average chain length as claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Urakawa would not operate differently with the disclosed ratio and average chain length and since the catheter is intended to be an indwelling catheter with dynamic properties based on a dry state, a wet state, and an indwelling state the device would function appropriately having the claimed properties. Further, applicant places no criticality on the range claimed, and instead the claimed range is a result of routine experimentation and optimization of the polyurethane composition (instant Tables 1 and 2).
Regarding claim 13, Urakawa discloses:
The indwelling catheter (6) according to claim 12, wherein the polyurethane resin contains a soft segment (Col. 8:45-51).
Regarding claim 15, Urakawa discloses:
A method of using the indwelling catheter (6) of claim 12, comprising: inserting the indwelling catheter (6) into a blood vessel (Col. 2:20-25), allowing the indwelling catheter (6) to soften after indwelling in the blood vessel (Col. 2:49-50), and conforming the indwelling catheter (6) to a shape in a direction in which the blood vessel runs (Fig. 2; Col. 7:17-33 – the catheter conforms to a shape depending on the forces surrounding it, including if in a blood vessel).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa in view of Zhou et al (US 2017/0107320).
Regarding claim 8, Urakawa discloses the indwelling catheter according to claim 7 but is silent regarding “the polyurethane resin has a structure in which hard segments and soft segments are alternately connected.” However, Zhou teaches a medical device (¶0003 – for example, a catheter) made of polyurethane, thus being in the same field of endeavor, with hard and soft segments that are alternated (¶0008 – “hard segments … form by localization of the portions of the polymer molecules”) in order to optimize hardness, tensile strength, impact resistance, and stiffness from the hard segments and water absorption, elongation, elasticity, and softness from the soft segments (¶0008). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the catheter of Urakawa to alternate the hard segments and soft segments as taught by Zhou in order to optimize hardness, tensile strength, impact resistance, and stiffness from the hard segments and water absorption, elongation, elasticity, and softness from the soft segments, as recognized by Zhou.
Regarding claim 14, Urakawa discloses the indwelling catheter according to claim 13 but is silent regarding “the polyurethane resin has a structure in which hard segments and soft segments are alternately connected.” However, Zhou teaches a medical device (¶0003 – for example, a catheter) made of polyurethane, thus being in the same field of endeavor, with hard and soft segments that are alternated (¶0008 – “hard segments … form by localization of the portions of the polymer molecules”) in order to optimize hardness, tensile strength, impact resistance, and stiffness from the hard segments and water absorption, elongation, elasticity, and softness from the soft segments (¶0008). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the catheter of Urakawa to alternate the hard segments and soft segments as taught by Zhou in order to optimize hardness, tensile strength, impact resistance, and stiffness from the hard segments and water absorption, elongation, elasticity, and softness from the soft segments, as recognized by Zhou.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783